UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2013(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 89.4% Brazil 2.6% Cielo SA Cosan SA Industria e Comercio Duratex SA Lojas Renner SA Multiplan Empreendimentos Imobiliarios SA (Cost $3,144,837) China 7.9% China Construction Bank Corp. "H" China Life Insurance Co., Ltd. "H" China Shenhua Energy Co., Ltd. "H" China Telecom Corp., Ltd. "H" Huaneng Power International, Inc. "H" Industrial & Commercial Bank of China Ltd. "H" PetroChina Co., Ltd. "H" (Cost $8,625,613) Czech Republic 0.8% Komercni Banka AS(Cost $804,044) Hong Kong 10.1% BOC Hong Kong (Holdings) Ltd. China Merchants Holdings International Co., Ltd. China Mobile Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. China Resources Power Holdings Co., Ltd. CNOOC Ltd. Huabao International Holdings Ltd. (Cost $9,929,169) India 6.6% Axis Bank Ltd. Cairn India Ltd. Coal India Ltd. Dr. Reddy's Laboratories Ltd. HDFC Bank Ltd. Hero MotoCorp Ltd. Hindalco Industries Ltd. Tech Mahindra Ltd. (Cost $8,293,419) Indonesia 2.0% PT Indofood Sukses Makmur Tbk PT Telekomunikasi Indonesia Tbk (Cost $1,634,608) Korea 17.2% Daewoo Shipbuilding & Marine Engineering Co., Ltd. Hankook Tire Co., Ltd. Hankook Tire Worldwide Co., Ltd. Hyundai Engineering & Construction Co., Ltd. Hyundai Mobis LG Chem Ltd. LG Innotek Co., Ltd.* Samsung Electronics Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. (Cost $14,539,635) Malaysia 3.9% Malayan Banking Bhd. Sime Darby Bhd. Tenaga Nasional Bhd. (Cost $3,825,561) Mexico 5.0% Alfa SAB "A" America Movil SAB de CV "L" Fibra Uno Administracion SA de CV (REIT) Grupo Mexico SAB de CV "B" Industrias Penoles SAB de CV Kimberly-Clark de Mexico SAB de CV "A" Wal-Mart de Mexico SAB de CV "V" (Cost $4,955,771) Philippines 1.1% Ayala Corp. SM Prime Holdings, Inc. (Cost $1,067,247) Poland 1.5% KGHM Polska Miedz SA Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA* Powszechny Zaklad Ubezpieczen SA (Cost $1,585,359) Russia 5.0% Magnit OJSC (GDR) REG S Rostelecom TMK OAO (GDR) REG S (Cost $3,433,021) South Africa 7.7% African Rainbow Minerals Ltd. Aspen Pharmacare Holdings Ltd.* Nedbank Group Ltd. Sasol Ltd. The Foschini Group Ltd. Woolworths Holdings Ltd. (Cost $6,997,892) Taiwan 11.3% Asia Cement Corp. China Airlines Ltd.* Chunghwa Telecom Co., Ltd. CTBC Financial Holding Co., Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $9,557,701) Thailand 1.5% Bangkok Bank PCL (Foreign Registered) CP ALL PCL PTT Exploration & Production PCL PTT PCL (Cost $1,729,837) Turkey 1.9% Eregli Demir ve Celik Fabrikalari TAS (a) Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Yapi ve Kredi Bankasi AS (Cost $2,310,018) United Kingdom 0.5% Old Mutual PLC(Cost $451,853) United States 2.8% SEI Investments Co.(Cost $1,809,114) Total Common Stocks (Cost $84,694,699) Preferred Stocks 8.1% Brazil Banco Bradesco SA Companhia de Bebidas das Americas Companhia Energetica de Minas Gerais Itau Unibanco Holding SA Usinas Siderurgicas de Minas Gerais SA "A"* Total Preferred Stocks (Cost $10,540,823) Securities Lending Collateral 0.7% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $685,190) Cash Equivalents 1.4% Central Cash Management Fund, 0.05% (b) (Cost $1,296,294) % of Net Assets Value ($) Total Investment Portfolio (Cost $97,217,006) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $97,376,326.At July 31, 2013, net unrealized depreciation for all securities based on tax cost was $2,105,982.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,703,377 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,809,359. (a) All or a portion of these securities were on loan.The value of securities loaned at July 31, 2013 amounted to $618,707 which is 0.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At July 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Hang Seng Index HKD 8/29/2013 25 Currency Abbreviation HKD Hong Kong Dollar At July 31, 2013 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stocks Financials 25.6 % Information Technology 15.5 % Energy 12.0 % Industrials 10.9 % Consumer Discretionary 8.1 % Consumer Staples 8.1 % Materials 8.1 % Telecommunication Services 5.0 % Health Care 4.2 % Utilities 2.5 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Brazil $ $
